541 U.S. 929
PENNSYLVANIA STATE POLICEv.SUDERS.
No. 03-95.
Supreme Court of United States.
March 19, 2004.

1
C. A. 3d Cir. [Certiorari granted, 540 U.S. 1046.] Motion of the Solicitor General for leave to participate in oral argument as amicus curiae and for divided argument granted. Motion of respondent and amicus curiae Lawyers' Committee for Civil Rights Under Law for leave to allow Lawyers' Committee for Civil Rights Under Law to participate in oral argument as amicus curiae and for divided argument denied.